DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 and 24 in the reply filed on 31 Aug. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections
Claim 24 is objected to because of the following informalities.  Claim 24 recites “a tape or sheet of material” in line 8.  The claim should recite “a tape or a sheet of material.”  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends from claim 1 recites “second shape”, claim 1 recites “a second shape.”  Claim 9 is not clear.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2013/0149521 A1) (”Nelson”).
With respect to claim 1, Nelson discloses an assembly layup of filament subunits – elements forming elements 406 and 409 comprising a plurality of bundles of fibers have been interpreted as corresponding to the plurality of filament subunits (0004, 0032, 0091, Fig. 16), comprising a plurality of first filament subunits, each of the first filament subunits including a bundle of co-aligned fibers impregnated with a first matrix material – units formed by elements forming layers 406 and 409 (0004, 0091, Fig. 16), the first filament subunits being organized into an arrangement having a shape (Fig. 16).  Nelson discloses a second filament subunit – element 404 - comprising non-aligned fiber impregnated with a second matrix material, wherein the second filament subunit is disposed at an intersection of two adjacent first filament subunits of the plurality thereof – element 404 is disposed at an intersection of element 406 and 409 (0033, 0091, Fig. 16).
The recitation in the preamble “for molding a fiber-reinforced composite part” has been interpreted as a recitation of intended use.  Since the reference teaches the elements of the assembly layup as disclosed in the instant Specification, it would be obvious to a person of ordinary skill in the art that the assembly of Nelson is capable to perform as intended.  The recitation “having a shape that is substantially similar to a first shape of the fiber-reinforced composite part, or to a second shape of a portion of the fiber-reinforced composite part” relates to the intended use of the first filament subunits as a fiber-reinforced composite part is not an element of the assembly layup.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2013/0149521 A1) (“Nelson”).
With respect to claim 2, Nelson teaches the assembly layup of claim 1.  Nelson discloses the non-aligned fiber has a length of from about 0.05 mm to about 0.3 mm (0033), thus, it would be obvious to a person of ordinary skill in the art that since milled fiber is known in the art to have a length overlapping the range of the length disclosed in Nelson, the requirement of milled fiber is satisfied.
Regarding claim 4, Nelson teaches the assembly layup of claim 1.  Since a die used to impregnate the bundles of fibers has a shape of a rod (0051), it would have been obvious to one of ordinary skill in the art that at least some of the first filament subunits have a substantially circular cross section.
With respect to claim 8, Nelson teaches the assembly layup of claim 1.  It would be obvious to a person of ordinary skill in the art to consider an element of the element 406 and the perpendicular element 409 as a first element subunit, and as such it would be non-linear and include one bend (Fig. 16).
Regarding claim 9, Nelson teaches the assembly layup of claim 1.  The Examiner notes the fiber-reinforced composite part is not an element of the assembly layup, as discussed above with respect to claim 1.  It would be obvious to one of ordinary skill in the art to interpret the elements of element 406 and a connecting element 409 as the first element subunit comprising a u-shape (Fig. 16).  
As to claim 10, Nelson teaches the assembly layup of claim 1, wherein the first matrix material and the second matrix material are the same (0038).
With respect to claim 11, Nelson discloses that the first filament subunits are tack bonded to one another (0071).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, in view of Pearce et al. (US 5350221) (“Pearce”).
With respect to claim 5, Nelson teaches the layup of claim 4, but is silent with respect to the second filament subunit having a substantially circular cross section.  Pearce discloses a structural component including discontinuous fiber, the component comprising a circular cross section (abstr., col. 4, lines 3-6, Fig. 1C).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second filament subunit of Nelson having a substantially circular cross section as the assembly layup of Nelson is used for various structural members (0030).
Regarding claim 6, Nelson and Pearce teach the layup of claim 5.  The references are silent with respect to a diameter of the second filament subunit being different than the diameter of the two adjacent first filament subunits, however, Nelson discloses a variety of structural members that can be formed from the first and second filament subunits (0030), thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the diameters’ sizes according to the intended use of the subunits, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
With respect to claim 7, Nelson and Pearce teach the assembly layup of claim 6.  The references are silent with respect to a diameter of the second filament subunit being less than the diameter of the two adjacent first filament subunits, however, Nelson discloses a variety of structural members that can be formed from the first and second filament subunits (0030), thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the diameters’ sizes according to the intended use of the subunits, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2013/0149521 A1) (“Nelson”).
With respect to claim 24, Nelson discloses an assembly layup comprising a plurality of filament subunits – elements forming elements 406 and 409 comprising a plurality of bundles of fibers have been interpreted as corresponding to the plurality of filament subunits (0004, 0091, Fig. 16), each independently comprising a plurality of fibers impregnated with a matrix material (0038), each filament subunit having a circular cross section – since a die used to impregnate the bundles of fibers has a shape of a rod (0051), it would be obvious to one of ordinary skill in the art that at least some of the first filament subunits have a circular cross section, the plurality of fibers extending the length of the filament subunit – implied in par. [0071], the plurality of fibers extending the length of the filament subunit (0032), each of the filament subunits is not in the form of a tape or a sheet of material – each filament subunit can have a circular cross section (0051), thus, it is not in the form of a tape or a sheet of material, and two of the filament subunits are joined at an intersection thereof – elements of elements 406 and 409 are joined at their intersections (Fig. 16), wherein one of the two joined filament subunits has a reinforcing composition at the intersection – element 404 has been interpreted as corresponding to the reinforcing composition at the intersection of elements 409 and 406 (0091, Fig. 16).  Regarding the reinforcing composition comprising chopped fiber, milled fiber or their combination, Nelson discloses the reinforcing composition – the composition comprising non-aligned fiber having a length of from about 0.05 mm to about 0.3 mm (0033), thus, it would be obvious to a person of ordinary skill in the art that since milled fiber is known in the art to have a length overlapping the length disclosed in Nelson, the requirement of milled fiber is satisfied.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Nelson fails to teach or suggest the two adjacent first filament subunits forming an exterior portion of the arrangement.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783